Bloodworth, J.
(After stating the foregoing facts.) When the presiding judge dismissed the juries, announced that the business of the term was closed, that the term was adjourned, and had the deputy sheriff in attendance on the court to announce that fact, and “the said judge then left Macon for his home in Fort Yalley, Georgia, with no intention of returning to Macon for the transaction of any further business of said February term of said court,” the term expired, “died a natural death.” Such a term once dead is dead forever, and can know no resurrection morn. There is no law which specifically provides that the judge shall sign a special order adjourning a term of the superior court, and an adjournment may be valid and complete even when there is no such order and the judge has not signed the minutes showing the fact of adjournment. See Worthington v. State, 134 Ga. 261 (67 S. E. 805). This case is not analogous to those where the law requires an order or judgment to be in writing and where the judge orally announces what he proposes to write in the order or judgment. Such cases come within the well-recognized principle that “a court of record has full power, in the exercise of a sound discretion, to revive or vacate its judgments during the term at which they are made.” As has been said of such cases, “They are about to expire but are not dead.” Under certain conditions the judge, during the term at which it is tried, has power to save an expiring case, but he has no power, by written order or otherwise, after the term has been formally adjourned,—is absolutely dead,—to revive and vitalize that term.
Under the facts of this case the term of court had expired before the motion for a new trial was filed, and as all such motions must *796be made during term time, the judge did not err in dismissing the motion. See Civil Code (1910), § 6089; Keen v. Davis, 141 Ga. 608 (81 S. E. 868); Collier v. State, 115 Ga. 17, 18 (41 S. E. 261).

Judgment affirmed.

Broyles, C. J., and Luke, J., concur.